HELIX

DIRECTORS COMPENSATION PROGRAM


1.  Purpose

     The purpose of the Directors Compensation Program (the "Program") is to
enable Helix Technology Corporation (the "Company") to attract, retain and
motivate experienced directors by providing compensation that is competitive
with compensation offered to directors of other similarly-situated public
corporations in the United States. The Annual Stock Awards (as defined below)
are to be granted under the Company's 1996 Equity Incentive Plan, as amended
(the "Equity Plan") and are subject to the terms and conditions of the Equity
Plan.

2.  Effective Date

     The Program is effective January 1, 2005.

3.  Administration of Program

     The Program shall be administered by the Human Resources and Compensation
Committee of the Board of Directors (the "Board") or such other committees as
the Board may appoint satisfying the requirements to qualify for an exemption
under Rule 16b-3 under the Securities Exchange Act of 1934 (the "Committee").
The Committee shall appoint a person (the "Program Administrator") to keep
records of all elections of Directors and ensure timely payment of both the cash
and equity elements of the Program according to the guidelines set forth below.
Notwithstanding the foregoing, the Program Administrator shall not have any
authority over the administration of Annual Stock Awards under the Program; the
administration of such awards shall be governed by Section 3 of the Equity Plan.
For purposes of annual retainers and annual restricted stock awards, a "Board
Year" begins with Annual Meeting of Stockholders (generally during the months of
April or May), and ends the day before the next Annual Meeting of the
Stockholders.

4.  Eligibility and Participation

     Only "Eligible Directors," defined as those members of the Board who are
not otherwise employed by the Company, its subsidiaries or any affiliate of the
Company in any other capacity, are eligible to participate in the Program. Any
Eligible Director on the Board as of January 1, 2005, and thereafter shall be
eligible for compensation under the Program.

5.  Compensation

     Eligible Directors shall be compensated as set forth below:

     (a) Restricted Stock Award.



--------------------------------------------------------------------------------



     For each Board Year during which an Eligible Director is a member of the
Board, the Company shall grant each such Eligible Director an annual restricted
stock award of an aggregate of 2,000 shares of the Common Stock of the Company
("Annual Stock Award") to vest in equal installments (500 shares) on a quarterly
basis, so long as the Director is continuing to serve as a Director of the Board
on the last business day of the quarter. Such Annual Stock Award is subject to a
retention requirement prohibiting any sale of such shares while the Director is
a member of the Board if such sale would reduce the value of the Director's
accumulated stock ownership below three times the Annual Retainer (as defined
below). In the event that an Eligible Director is initially elected to the Board
at a time other than the date of the Company's annual stockholders' meeting, he
or she shall receive an Annual Stock Award at the subsequent annual
stockholders' meeting for a prorated number of shares to be determined by
multiplying 2,000 by a fraction, the numerator of which shall be the number of
full months which have elapsed since the date of the Director's initial election
and the next annual stockholders' meeting and the denominator of which shall be
12 (a "Prorated Stock Award"). Any Prorated Stock Award shall be fully vested
upon grant.

     (b) Annual Retainer.

      (i) Amount. Each Eligible Director shall receive an annual retainer in the
amount of $35,000 (the "Annual Retainer"). In the event that an Eligible
Director is initially elected to the Board at a time other than the date of the
Company's annual stockholders' meeting, he or she shall receive a prorated
Annual Retainer (the "Prorated Annual Retainer") the amount of which is to be
determined by multiplying $35,000 by a fraction, the numerator of which shall be
the number of full months which have elapsed since the date of the Director's
initial election to the Board and the next annual stockholders' meeting and the
denominator of which shall be 12.

     (ii) Payment. The Annual Retainer or the Prorated Annual Retainer, as
applicable, shall be earned by the Eligible Directors and paid by the Company in
equal quarterly installments for each Eligible Director. The quarterly
installments of the Annual Retainer or Prorated Annual Retainer shall be
payable, together with any Attendance Fees (as defined below), in arrears by
checks issued to each Eligible Director no later than the 15th calendar day
following the end of each of the Company's fiscal quarters during which the
respective Eligible Director served on the Board.

     (c) Committee Meeting Attendance Fees.

     (i) Amount. Each Eligible Director shall receive the sum of $1,000 for each
committee meeting of the Board he or she attends as a member of such committee
(the "Committee Meeting Attendance Fees"). For purposes of the Program,
"attendance" shall be determined by the official minutes of the meeting of the
Board or committee, as recorded by the Secretary of the meeting, and shall not
include execution of an action by written consent of the Board. A valid meeting
for purposes of Committee Meeting Attendance Fees can be held in person or by
means of a conference telephone or similar communications equipment so long as
the necessary quorum is present; provided, however, that telephone meetings of
committee members held to conclude business of previously adjourned meetings and
meetings of less than 30 minutes in duration are considered to be normal
contacts in the performance of duties as a Board member and are not to be
compensated as committee meetings.

2



--------------------------------------------------------------------------------



     (ii) Payment. Committee Meeting Attendance Fees earned by each Eligible
Director during a fiscal quarter shall be payable, together with the quarterly
installment of the Annual Retainer or Prorated Annual Retainer, by a check
issued no later than the 15th calendar day following the end of the fiscal
quarter.

     (d) Chairperson Fees.

     (i) Amount.

Each chairperson of a committee of the Board shall receive an annual
chairperson's fee in the following amount: (1) $5,000 for the Board chairperson,
(2) $3,000 for the Audit Committee chairperson, (3) $2,000 for the Human
Resources and Compensation Committee chairperson, and (4) $1,000 for the
Nominating and Governance Committee chairperson. All of the aforementioned fees
in this subparagraph shall hereafter be collectively referred to as the
"Chairperson Annual Fees."

     (ii) Payment. Chairperson Annual Fees earned by each Eligible Director
during a fiscal quarter shall be payable, together with the Annual Retainer or
Prorated Annual Retainer and the Committee Meeting Attendance Fees, by a check
issued to the Eligible Director no later than the 15th calendar day following
the end of the fiscal quarter.

6.  Expense Reimbursement

     Each Eligible Director shall be reimbursed for travel and other expenses
incurred in the performance of his or her duties.

7.  Resignation from the Board of Directors

     The resignation of any Eligible Director shall cause such director to be
ineligible to receive any amount of the Annual Retainer or Prorated Annual
Retainer installments not yet paid to him or her as of the date of resignation.
Any fees which have been earned by the Eligible Director in accordance with
Paragraphs 4(c) and 4(d) above prior to the date of resignation shall be paid in
the same form and according to the same timetables described therein.

8.  Program Termination or Modification

     The Committee shall review the Program on at least an annual basis and may
recommend modifications to the Program which are deemed to be in the Company's
best interest. Any modification shall be made by a written instrument consented
to by the Board. The Board may similarly suspend or terminate the Program at any
time if, in the judgment of the Board, such suspension or termination is in the
Company's best interest.



 

3



--------------------------------------------------------------------------------

